Citation Nr: 0032371	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99 15 641	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from September 
1956 to September 1958.

This matter comes to the Board on appeal from a February 1999 
RO decision, which reopened and denied the veteran's claims 
of service connection for bilateral hearing loss and 
tinnitus.

The RO, in its February 1999 decision, determined that new 
and material evidence had been presented to reopen the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  The RO's determination however, is not 
binding on the Board.  The Board too, must make an 
independent determination as to whether evidence has been 
submitted, which is both new and material to reopen the 
claims; thus, the following decision contains such a 
determination.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding 
that a Board reopening is unlawful when new and material 
evidence has not been submitted). 


FINDINGS OF FACT

1.  In a November 1980 decision, the Board denied the 
veteran's claims of service connection for hearing loss and 
tinnitus.

2.  Evidence submitted subsequent to the November 1980 Board 
denial of service connection for hearing loss and tinnitus 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
hearing loss and tinnitus.



CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1956 to 
September 1958.  His service medical records are not on file, 
as they were destroyed in a fire at the National Personnel 
Records Center.

Private medical records dated in February 1979, show that the 
veteran was examined in November 1978.  At this time, he 
reported service incurred hearing loss, which was worse in 
the left ear.  Following his above-referenced examination, 
the diagnoses included bilateral hearing loss.  Medical 
records dated in October 1979, reflect that the veteran 
reported incurring left ear hearing loss as the result of 
having had a gun fired near his left ear while in service.  
The October 1979 diagnoses included acoustic trauma of the 
left ear with tinnitus. 

At a September 1979 RO hearing, the veteran testified that he 
noted ringing of the ears and pain following rifle practice 
during basic training.  The veteran further testified that 
around the time of his service discharge, he went to a 
hearing doctor located in Teaneck, New Jersey.  Reportedly, 
this physician advised that the veteran developed hearing 
loss as a result of service. 

In November 1980, the Board denied service connection for 
hearing loss and tinnitus.  Evidence submitted subsequent to 
this decision is summarized below.

In a statement dated in September 1998, an individual who 
says he was the neighbor of the veteran in 1957 and 1958, 
related that he remembers the veteran complaining of noise in 
his ear in the 1950s.  He related that the veteran had 
informed him that he had had developed his hearing problems 
while on the firing line during basic training.

The veteran and his wife provided testimony at a December 
1999 RO hearing.  The veteran's testimony was to the effect 
that during basic training, he sustained noise exposure from 
weapons fire.  At that time, he further advised noticing he 
had hearing problems and pain.  He was seen at sick call.  He 
related that he told his neighbor and his wife of his ear 
problems during service.  According to the veteran, at the 
time of his discharge, he complained of ringing of the ears.  
After service, he related he saw a hearing doctor, at which 
time he was told that nothing could be done about his 
condition.  The veteran's wife testified that, while the 
veteran was on leave during service, he told her that he was 
exposed to noise and felt pain in his ears.  She also 
reported that after service, the veteran complained to her of 
hearing problems, and he sought medical treatment for such 
shortly after his discharge.

A December 1999 VA audiological compensation examination 
report reflects that the veteran said he sustained acoustic 
trauma to the left ear during basic training.  He also said 
he had left ear hearing loss.  He related that he had 
bilateral tinnitus and progressive hearing loss since the 
1950s.  Following an examination, the impressions were 
bilateral constant tinnitus, and mild to moderately severe 
sensorineural hearing loss in the right ear, and moderate to 
severely profound sensorineural hearing loss of the left ear.  

A January 2000 VA compensation examination report shows that 
the veteran was diagnosed as having tinnitus by history and 
bilateral sensorineural hearing loss. 

II.  Legal Analysis

In November 1980, the Board issued a final decision wherein, 
the veteran's claims of service connection for bilateral 
hearing loss and tinnitus were denied.  The November 1980 
Board decision is final, with the exception that the claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Court further summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  Under Evans v. Brown, VA must first 
determine whether the newly presented evidence is "new," 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  However, there is no 
longer a requirement that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence both 
new and old, must create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

When the Board rendered its decision in 1980, it considered 
medical evidence dated in 1979, which shows that the veteran 
reported noise exposure in service and was diagnosed as 
having hearing loss (including acoustic trauma of the left 
ear) and tinnitus. 

The Board also considered the veteran's September 1979 RO 
hearing testimony, which was to the effect that he noted 
hearing problems following rifle practice during basic 
training.  He also related that he experienced pain in his 
ears during service.  The veteran further testified that 
around the time of his service discharge, he went to a 
hearing doctor located in Teaneck, New Jersey.  This 
physician reportedly advised that the veteran developed 
hearing loss as a result of service. 
 
Since the Board rendered its decision in November 1980, 
medical evidence has been added to the record, including VA 
compensation examinations in 1999 and 2000.  The 
aforementioned medical records are cumulative of evidence 
previously considered by the Board in 1980.  These records 
are not new or material, as they merely demonstrate the 
presence of hearing loss and tinnitus after his separation 
from service and similar evidence was of record when the 
Board denied the veteran's claims in 1980.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999). 

Additional evidence submitted since the November 1980 Board 
decision, includes the veteran's statements and testimony at 
a December 1999 RO hearing.  This testimony is to the effect 
that the veteran had hearing problems, including hearing loss 
and tinnitus as a result of exposure to noise in service.  
These general assertions are not new or material, but are 
instead cumulative or redundant of his statements, which were 
of record at the time of the prior final denial of the claim 
by the Board.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Conversely, the veteran's wife's testimony at the December 
1999 RO hearing, as well as the September 1998 statement from 
an individual who says he was the neighbor of the veteran in 
1957 and 1958, constitute new and material evidence.  With 
regard to the veteran's wife's testimony, it is noted that 
she remembers the veteran complaining of hearing loss and 
ringing of the ears during his period of service in the 
1950s, and she remembers that he sought treatment for his 
ears shortly after his service discharge.  As for the 
September 1998 statement, the individual related that he 
remembers the veteran complaining of noise in his ear in the 
1950s, and he related the veteran reported having developed 
this problem on the firing line during basic training.  Both 
the veteran's wife's testimony and the September 1998 
statement, are somewhat suggestive of a link between the 
veteran's current hearing loss and tinnitus and his period of 
service.  As such, this evidence must be considered in order 
to fairly decide the merits of the veteran's claims of 
service connection for bilateral hearing loss and tinnitus.  
In other words, the RO hearing testimony and 1998 statement 
are new and material evidence and, therefore, sufficient to 
reopen the veteran's claims of service connection.

Accordingly, the claims are reopened and the veteran's claims 
must be considered in light of all the evidence, both old and 
new.



ORDER

The veteran's claims of service connection for bilateral 
hearing loss and tinnitus are reopened based on the 
submission of new and material evidence.


REMAND

Based on the veteran's claims having been reopened, the 
remaining pending issue is whether or not service connection 
for each claim is warranted.  In this regard, it is noted 
that new requirements for the development of claims were 
added to the law under the Veteran's Claims Assistance Act of 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran's claims must be 
developed in accordance with these new and binding 
requirements.

This case must now be remanded so that the veteran may be 
afforded a VA examination to determine the nature and 
etiology of any bilateral hearing loss and/or tinnitus 
disabilities.  The record reflects that the veteran indicated 
his hearing loss condition was incurred during his second 
eight weeks of basic training.  His service medical records 
are not of record since they were destroyed in a fire at the 
National Personnel Records Center.  Medical evidence dated in 
February 1979 shows bilateral hearing loss.  More recent 
medical evidence, namely 1999 and 2000 VA compensation and 
pension examination reports, reflects diagnoses of bilateral 
tinnitus, moderately severe sensorineural hearing loss in the 
right ear, and profound sensorineural hearing loss in the 
left ear. However, the available medical reports do not 
include a statement of medical opinion as to the etiology of 
the veteran's hearing loss and tinnitus.

In the absence of an adequate examination report, fulfillment 
of the statutory duty to assist dictates that the veteran be 
afforded a thorough and contemporaneous medical examination, 
one which takes into account the veteran's claim folder, and 
the records of prior treatment, including any records from 
the veteran's current physician, so that the evaluation of 
the claimed disabilities will be a fully informed one.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In addition, the record reflects that at a December 1999 RO 
hearing the veteran testified that a couple of months after 
he got out of service, he sought treatment for his condition 
from a doctor located in Teaneck, New Jersey.  Although at 
the time of his hearing the veteran could not identify the 
doctor, he did indicate that he remembered where the doctor's 
office was located.  Lastly, the veteran indicated that he 
saw another doctor approximately a year prior to his hearing.  
Currently, there is no indication in the claims file that any 
attempt has been made to obtain outstanding medical records 
from the aforementioned sources, which have been referenced 
by the veteran.  In this regard, reasonable efforts should be 
made to obtain any possibly existing outstanding medical 
records.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  All reasonable effort 
must be undertaken to obtain medical 
records which have been referenced by the 
veteran in this case, to include the 
records of the physician in Teaneck, New 
Jersey, and any records relating to 
recent physician treatment.

4.  The veteran must be scheduled for a 
VA audiological examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
entire claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  Does the veteran have tinnitus and/or 
bilateral hearing loss?

b.  If the veteran does have tinnitus 
and/or bilateral hearing loss based on an 
assessment of the entire record, what is 
the date of onset of such conditions?

c.  The examiner should also indicate 
whether it is at least as likely as not 
that tinnitus and/or bilateral hearing 
loss are the result of exposure to noise 
in service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 


